UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/11 The following Form N-Q relates only to Dreyfus Equity Income Fund and Dreyfus Emerging Markets Debt Local Currency Fund, each a series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund August 31, 2011 (Unaudited) Common Stocks96.5% Shares Value ($) Consumer Discretionary6.1% American Eagle Outfitters 920 10,184 Carnival 190 6,276 CBS, Cl. B 350 8,767 Foot Locker 1,370 28,592 Gap 640 10,573 Genuine Parts 110 6,052 H&R Block 3,000 45,360 Hasbro 260 10,072 Home Depot 290 9,680 Leggett & Platt 520 11,539 Mattel 570 15,316 McGraw-Hill 200 8,422 News, Cl. A 580 10,017 NIKE, Cl. B 100 8,665 Omnicom Group 230 9,326 Starbucks 220 8,496 TRW Automotive Holdings 160 a 6,670 Viacom, Cl. B 120 5,789 Washington Post, Cl. B 10 3,558 Wynn Resorts 90 13,925 Yum! Brands 160 8,699 Consumer Staples10.5% Altria Group 6,910 187,883 Coca-Cola Enterprises 380 10,496 Dr. Pepper Snapple Group 270 10,390 Philip Morris International 1,860 128,935 Wal-Mart Stores 1,390 73,962 Walgreen 220 7,746 Energy13.0% Chevron 1,720 170,125 ConocoPhillips 2,455 167,112 Diamond Offshore Drilling 120 7,648 Exxon Mobil 2,140 158,446 HollyFrontier 120 8,611 Spectra Energy 320 8,310 Financial18.4% Annaly Capital Management 9,490 b 172,054 Chimera Investment 48,210 146,076 Cincinnati Financial 310 8,655 Commonwealth REIT 270 5,551 Hospitality Properties Trust 6,420 b 150,742 JPMorgan Chase & Co. 1,095 41,128 KeyCorp 1,390 9,230 Mack-Cali Realty 350 10,902 People's United Financial 910 10,692 Piedmont Office Realty Trust, Cl. A 8,430 159,327 Plum Creek Timber 310 11,771 Prudential Financial 45 2,259 Ventas 210 11,231 Health Care13.5% Abbott Laboratories 1,070 56,186 Bristol-Myers Squibb 4,520 134,470 Eli Lilly & Co. 4,660 174,797 Merck & Co. 1,470 48,686 Pfizer 6,697 127,109 Industrial5.8% General Dynamics 40 2,563 General Electric 1,970 32,131 Lockheed Martin 40 2,968 PACCAR 270 10,160 Pitney Bowes 8,115 164,816 Raytheon 60 2,594 United Parcel Service, Cl. B 270 18,195 Information Technology13.5% Activision Blizzard 630 7,459 Apple 120 a 46,180 Intel 5,315 106,991 KLA-Tencor 200 7,336 Maxim Integrated Products 1,225 28,236 Microchip Technology 1,670 54,809 Microsoft 5,275 140,315 Paychex 330 8,903 QUALCOMM 250 12,865 VeriSign 4,160 129,584 Materials1.1% Southern Copper 1,070 36,134 Steel Dynamics 680 8,656 Telecommunication Services7.4% AT&T 4,440 126,451 Verizon Communications 4,670 168,914 Utilities7.2% Ameren 850 25,721 American Electric Power 2,810 108,550 Consolidated Edison 60 3,373 Entergy 200 13,042 NextEra Energy 150 8,508 NiSource 2,550 54,468 Pepco Holdings 1,370 26,688 Public Service Enterprise Group 260 8,874 Questar 720 13,493 TECO Energy 600 10,980 Wisconsin Energy 420 13,289 Total Investments (cost $3,927,235) % Cash and Receivables (Net) % Net Assets 100.0% REIT- Real Estate Investment Trust a Non-income producing security. b Investment in real estate investment trust. At August 31, 2011, the aggregate cost of investment securities for income tax purposes was $3,927,235. Net unrealized depreciation on investments was $57,481 of which $85,706 related to appreciated investment securities and $143,187 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 18.4 Health Care 13.5 Information Technology 13.5 Energy 13.0 Consumer Staples 10.5 Telecommunication Services 7.4 Utilities 7.2 Consumer Discretionary 6.1 Industrial 5.8 Materials 1.1 † Based on net assets. The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 3,869,754 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 in the hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs/American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors/Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund August 31, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes78.5% Rate (%) Date Amount ($) a Value ($) Banks.5% OJSC Russian Agricultural Bank, Scd. Notes RUB 7.50 3/25/13 400,000,000 Foreign/Governmental78.0% Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 5/15/45 2,240,000 b 3,119,245 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 72,650,000 43,679,358 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/21 68,075,000 39,935,765 Brazilian Government, Sr. Unscd. Bonds BRL 10.25 1/10/28 38,250,000 27,091,447 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 6,217,000,000 14,609,209 Colombian Government, Sr. Unscd. Bonds COP 7.75 4/14/21 29,260,000,000 19,367,882 Colombian Government, Sr. Unscd. Bonds COP 9.85 6/28/27 43,462,000,000 33,298,052 Colombian Government, Bonds, Ser. B COP 11.00 7/24/20 10,900,153,846 c,d 7,655,856 Colombian Government, Bonds, Ser. B COP 11.00 7/24/20 78,614,063,624 55,215,547 Colombian Government, Sr. Unscd. Notes COP 12.00 10/22/15 25,400,000,000 18,310,000 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 7,860,440,000 37,301,875 Hungarian Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 9,625,840,000 48,970,542 Hungarian Government, Bonds, Ser. 17/B HUF 6.75 2/24/17 2,477,550,000 13,012,628 Hungarian Government, Bonds, Ser. 20/A HUF 7.50 11/12/20 6,072,330,000 32,883,250 Malaysian Government, Bonds, Ser. 0211 MYR 3.43 8/15/14 255,225,000 86,112,299 Malaysian Government, Sr. Unscd. Bonds, Ser. 0110 MYR 3.84 8/12/15 96,170,000 32,871,087 Malaysian Government, Sr. Unscd. Bonds, Ser. 2/03 MYR 4.24 2/7/18 1,820,000 633,909 Malaysian Government, Sr. Unscd. Bonds, Ser. 0902 MYR 4.38 11/29/19 153,950,000 54,337,280 Malaysian Government, Sr. Unscd. Bonds, Ser. 2/04 MYR 5.09 4/30/14 70,940,000 24,936,873 Mexican Government, Bonds, Ser. M MXN 6.00 6/18/15 1,170,500,000 98,756,242 Mexican Government, Bonds, Ser. M MXN 8.00 6/11/20 375,000,000 34,880,890 Mexican Government, Bonds, Ser. M 20 MXN 8.50 5/31/29 78,000,000 7,326,414 Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 659,130,000 59,637,792 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 558,008,800 59,918,063 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 133,655,000 13,953,420 Peruvian Government, Sr. Unscd Bonds PEN 6.90 8/12/37 114,855,000 45,075,805 Peruvian Government, Sr. Unscd Bonds PEN 6.95 8/12/31 193,910,000 75,945,421 Peruvian Government, Sr. Unscd Bonds PEN 7.84 8/12/20 65,150,000 27,665,197 Peruvian Government, Sr. Unscd. Bonds PEN 8.20 8/12/26 263,785,000 117,585,435 Peruvian Government, Sr. Unscd Bonds, Ser. 7 PEN 8.60 8/12/17 6,550,000 2,829,821 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 3,377,000,000 81,768,160 Philippine Government, Sr. Unscd. Bonds PHP 6.25 1/14/36 177,000,000 4,096,262 Polish Government, Bonds, Ser. 1012 PLN 0.00 10/25/12 15,000 e 4,957 Polish Government, Bonds, Ser. 1017 PLN 5.25 10/25/17 83,675,000 29,132,046 Polish Government, Bonds, Ser. 1020 PLN 5.25 10/25/20 83,670,000 28,496,461 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 208,090,000 73,036,275 Russian Government, Bonds, Ser. 5072 RUB 7.15 1/23/13 647,900,000 c,d 22,866,399 Russian Government, Bonds, Ser. 5077 RUB 7.35 1/20/16 85,000,000 2,965,074 Russian Government, Bonds, Ser. 5077 RUB 7.35 1/20/16 1,153,970,000 c,d 40,254,199 Russian Government, Sr. Unscd. Bonds RUB 7.85 3/10/18 825,000,000 30,074,032 Russian Government, Sr. Unscd. Bonds RUB 7.85 3/10/18 1,050,000,000 c 38,276,041 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 231,600,000 26,261,357 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 209,135,000 26,106,364 South African Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 88,205,000 12,190,200 South African Government, Bonds, Ser. R206 ZAR 7.50 1/15/14 22,915,000 3,388,707 South African Government, Bonds, Ser. R204 ZAR 8.00 12/21/18 508,435,000 75,110,103 South African Government, Bonds, Ser. R203 ZAR 8.25 9/15/17 913,655,000 137,238,859 South African Government, Sr. Unscd. Bonds, Ser. R201 ZAR 8.75 12/21/14 450,000 69,171 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 384,350,000 67,329,261 South African Government, Bonds, Ser. R157 ZAR 13.50 9/15/15 76,470,000 13,620,484 Thai Government, Sr. Unscd. Bonds THB 3.63 5/22/15 859,480,000 28,880,851 Thai Government, Sr. Unscd. Bonds THB 3.65 12/17/21 751,985,000 25,274,926 Thai Government, Sr. Unscd. Bonds THB 3.88 6/13/19 1,143,430,000 39,456,843 Thai Government, Sr. Unscd. Bonds THB 4.25 3/13/13 407,060,000 13,727,443 Thai Government, Sr. Unscd. Bonds THB 5.13 3/13/18 40,330,000 1,474,580 Turkish Government, Bonds TRY 0.00 1/25/12 19,250,000 e 10,914,601 Turkish Government, Bonds TRY 0.00 8/8/12 100,080,000 e 54,585,695 Turkish Government, Bonds TRY 0.00 11/7/12 44,365,000 e 23,597,859 Turkish Government, Bonds TRY 8.00 1/29/14 63,950,000 37,387,301 Turkish Government, Bonds, Ser. CPI TRY 10.00 2/15/12 13,580,000 f 11,468,821 Turkish Government, Bonds TRY 10.00 4/10/13 56,650,000 34,176,658 Turkish Government, Bonds TRY 10.00 6/17/15 46,000,000 28,381,980 Turkish Government, Bonds TRY 10.50 1/15/20 355,000 228,351 Turkish Government, Bonds TRY 11.00 8/6/14 64,810,000 40,800,347 Turkish Government, Bonds TRY 14.00 9/26/12 97,655,000 60,737,167 Turkish Government, Bonds TRY 16.00 8/28/13 5,500,000 3,691,792 Total Bonds and Notes (cost $2,203,437,966) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.08%, 11/17/11 (cost $4,803,223) 4,804,000 g Other Investment11.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $330,280,000) 330,280,000 h Total Investments (cost $2,538,521,189) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real CLPChilean Peso COPColombian Peso HUFHungarian Forint MXNMexican New Peso MYRMalaysian Ringgit PENPeruvian New Sol PHPPhilippines Peso PLNPolish Zloty RUBRussian Ruble THBThai Baht TRYTurkish Lira ZARSouth African Rand b Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, these securities were valued at $109,052,495 or 3.8% of net assets. d Credit Linked Notes. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. g Held by a broker as collateral for open financial forward foreign currency exchange contacts positions. h Investment in affiliated money market mutual fund. At August 31, 2011, the aggregate cost of investment securities for income tax purposes was $2,538,521,189. Net unrealized appreciation on investments was $74,492,329 of which $101,295,231 related to appreciated investment securities and $26,802,902 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) South Africa 12.5 Short-Term/Money Market Investments 11.6 Turkey 10.5 Mexico 9.5 Peru 9.2 Malaysia 6.9 Russia 5.1 Columbia 4.6 Hungary 4.6 Poland 4.5 Brazil 3.9 Thailand 3.7 Philippines 3.0 Chile .5 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS August 31, 2011 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 9/29/2011 20,870,000 12,702,374 13,039,427 337,053 Brazilian Real, Expiring 9/29/2011 34,490,000 20,957,647 21,549,106 591,459 Brazilian Real, Expiring 9/29/2011 6,670,000 4,139,000 4,167,368 28,368 Brazilian Real, Expiring 9/29/2011 11,230,000 6,970,825 7,016,423 45,598 Chilean Peso, Expiring 9/29/2011 19,274,600,000 40,655,136 41,625,388 970,252 Hungarian Forint, Expiring 9/29/2011 5,684,210,000 30,357,882 29,971,162 (386,720 ) Hungarian Forint, Expiring 9/29/2011 10,953,150,000 58,304,854 57,752,729 (552,125 ) Indonesian Rupiah, Expiring 9/29/2011 26,355,960,000 3,078,967 3,080,152 1,185 Indonesian Rupiah, Expiring 1/18/2012 217,019,600,000 25,071,580 25,095,257 23,677 Malaysian Ringgit, Expiring 9/29/2011 150,220,000 49,561,201 50,269,838 708,637 Malaysian Ringgit, Expiring 9/29/2011 193,820,000 64,790,239 64,860,204 69,965 Mexican New Peso, Expiring 9/29/2011 1,402,460,000 114,094,418 113,386,610 (707,808 ) Mexican New Peso, Expiring 9/29/2011 67,980,000 5,533,578 5,496,072 (37,506 ) Mexican New Peso, Expiring 9/29/2011 84,680,000 6,890,995 6,846,240 (44,755 ) Mexican New Peso, Expiring 9/29/2011 104,920,000 8,416,492 8,482,611 66,119 Mexican New Peso, Expiring 9/29/2011 87,890,000 7,053,489 7,105,763 52,274 Polish Zloty, Expiring 9/29/2011 317,830,000 110,411,311 110,060,870 (350,441 ) Polish Zloty, Expiring 9/29/2011 32,440,000 11,146,617 11,233,599 86,982 Polish Zloty, Expiring 9/29/2011 138,480,000 48,178,686 47,954,029 (224,657 ) Polish Zloty, Expiring 9/29/2011 20,250,000 7,051,081 7,012,341 (38,740 ) Russian Ruble, Expiring 8/13/2012 74,600,000 2,432,344 2,473,625 41,281 Russian Ruble, Expiring 8/13/2012 1,487,700,000 48,036,809 49,329,921 1,293,112 Russian Ruble, Expiring 8/13/2012 1,405,000,000 46,569,439 46,587,712 18,273 Russian Ruble, Expiring 8/13/2012 1,150,000,000 38,047,973 38,132,291 84,318 Russian Ruble, Expiring 8/13/2012 1,000,000,000 33,075,893 33,158,514 82,621 Russian Ruble, Expiring 8/13/2012 445,000,000 14,784,789 14,755,538 (29,251 ) Sales: Proceeds ($) Colombian Peso, Expiring 9/29/2011 11,674,000,000 6,494,214 6,554,232 (60,018 ) Colombian Peso, Expiring 9/29/2011 76,555,880,000 42,587,827 42,981,414 (393,587 ) Colombian Peso, Expiring 9/29/2011 9,417,910,000 5,279,097 5,287,576 (8,479 ) Colombian Peso, Expiring 10/14/2011 44,005,360,000 24,974,665 24,674,058 300,607 Euro, Expiring 9/29/2011 2,310,000 3,328,248 3,317,055 11,193 Euro, Expiring 9/29/2011 15,210,000 21,899,053 21,840,868 58,185 Malaysian Ringgit, Expiring 9/2/2011 190,523,211 63,784,134 63,869,664 (85,530 ) Peruvian New Sol, Expiring 9/29/2011 33,490,000 12,157,403 12,232,546 (75,143 ) Peruvian New Sol, Expiring 9/29/2011 71,830,000 26,075,434 26,236,602 (161,168 ) Peruvian New Sol, Expiring 9/29/2011 38,700,000 14,134,405 14,135,550 (1,145 ) Philippine Peso, Expiring 9/29/2011 551,640,000 12,976,711 13,043,172 (66,461 ) Russian Ruble, Expiring 9/29/2011 1,205,880,000 40,206,051 41,623,005 (1,416,954 ) Russian Ruble, Expiring 9/29/2011 139,090,000 4,637,493 4,800,929 (163,436 ) South African Rand, Expiring 9/29/2011 93,480,000 13,055,501 13,308,293 (252,792 ) South African Rand, Expiring 9/29/2011 577,790,000 80,949,045 82,257,156 (1,308,111 ) South African Rand, Expiring 9/29/2011 158,240,000 22,187,324 22,527,860 (340,536 ) Thai Baht, Expiring 9/29/2011 114,070,000 3,683,242 3,795,979 (112,737 ) Thai Baht, Expiring 9/29/2011 409,450,000 13,657,893 13,625,525 32,368 Turkish Lira, Expiring 9/29/2011 65,360,000 36,692,303 37,916,853 (1,224,550 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 13,944,064 - Foreign Government - 2,263,986,231 - Mutual Funds 330,280,000 - - U.S. Treasury - 4,803,223 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 4,903,527 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (8,042,650) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the "Service") approved by the Board of Directors/Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors/Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates market value. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 By: /s/ James Windels James Windels Treasurer Date: October 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
